 

EXHIBIT 10.1

UNIT PURCHASE AGREEMENT

February 14, 2007

MCMAHAN SECURITIES CO. L.P.
500 West Putnam Avenue
Greenwich, CT 06830

Ladies and Gentlemen:

Chary Holding Company, Inc., a Delaware corporation (the “Company”), hereby
confirms its agreement with you (“you” or the “Initial Purchaser”), as set forth
below.

1.             The Transactions.

(a)           Subject to the terms and conditions herein contained, the Company
proposes to issue and sell to the Initial Purchaser 175,000 units (“Firm Units”)
of the Company, each Unit consisting of $1,000 principal amount of its 8.75%
Senior Convertible Notes due 2012 (the “Notes”), a warrant to purchase shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), at
an initial exercise price of $4.00 per share (“$4 Warrants”), and a warrant to
purchase shares of the Common Stock at an initial exercise price of $5.00 per
share (“$5 Warrants” and, together with the $4 Warrants, the “Warrants”).  In
addition, the Company has granted to the Initial Purchaser an option to purchase
up to 26,250 additional Units (the “Optional Units” and, together with the Firm
Units, the “Units”).  The Company’s obligations under the Notes will be
guaranteed by certain of its subsidiaries (the “Guarantors”).  The Notes
(including the guarantees of the Guarantors endorsed thereon (the “Guarantees”))
will be issued pursuant to the provisions of the Indenture (the “Indenture”), to
be dated February 16, 2007, between the Company and Bank of New York Corporate
Trust Company, N.A., as trustee (the “Trustee”), and the Warrants will be issued
pursuant to the provisions of the Warrant Agent Agreement (the “Warrant
Agreement”), to be dated February 16, 2007, between the Company and Bank of New
York Corporate Trust Company, N.A., as warrant agent (the “Warrant Agent”).  The
Units, the Notes, the Warrants, the shares of Common Stock issuable upon
conversion of the Notes (the “Note Shares”) and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares” and, together with
the Note Shares, the “Underlying Shares”) are collectively referred to as the
“Securities.”

(b)           The sale of the Units to the Initial Purchaser (the “Offering”)
will be made without registration of the Securities under the Securities Act of
1933, as amended (together with the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, the “Securities
Act”), in reliance upon the exemption therefrom provided by Section 4(2) of the
Securities Act.


--------------------------------------------------------------------------------


(c)           In connection with the sale of the Units, the Company has prepared
a preliminary offering memorandum, dated February 14, 2007 (the “Preliminary
Offering Memorandum”), and has or will prepare an offering memorandum, dated as
of the date hereof, in form and substance satisfactory to you (as the same may
be amended and supplemented, the “Offering Memorandum”), setting forth
information regarding the Company, the Securities and the terms of the Offering,
and the transactions contemplated by the Offering Documents (as defined below). 
The Preliminary Offering Memorandum and Offering Memorandum will attach as
exhibits thereto and incorporate by reference the Company’s: Annual Report on
Form 10-KSB for its fiscal year ended April 30, 2006; Quarterly Report on Form
10-QSB for the quarter ended October 31, 2006; and Current Reports on Form 8-K
(and amendments on Form 8-K/A) filed with the Commission on November 17, 2006,
November 29, 2006, December 7, 2006, December 14, 2006, January 5, 2007, January
17, 2007 and February 6, 2007 (all such documents collectively, the “Attached
and Incorporated Documents”).  References to the Preliminary Offering Memorandum
and the Offering Memorandum will be deemed to include, in each case, all
amendments and supplements thereto and the Attached and Incorporated Documents
and any amendments thereto made prior to the completion of the Offering.  The
Offering Memorandum and the Attached and Incorporated Documents are collectively
referred to as the “Offering Materials”.   The Company hereby confirms that it
has authorized the use of the Preliminary Offering Memorandum and the Offering
Materials in connection with the offering and resale of the Units by the Initial
Purchaser.

(d)           The Company understands that the Initial Purchaser proposes to
make an offering of the Units only on the terms and in the manner set forth in
the Offering Memorandum and Sections 3 and 4 hereof as soon as the Initial
Purchaser deems advisable after this Agreement has been executed and delivered,
to persons whom the Initial Purchaser reasonably believes to be qualified
institutional buyers (“QIBs”) as defined in Rule 144A under the Securities Act,
as such rule may be amended from time to time (“Rule 144A”), in transactions
under Rule 144A.

(e)           The Initial Purchaser and its direct and indirect transferees of
the Units will be entitled to the benefits of the Registration Rights Agreement
to be dated as of the Closing Date (as hereinafter defined), by and between the
parties hereto (the “Registration Rights Agreement”) pursuant to which the
Company will agree, among other things, to file (and cause the Guarantors to
file) (i) a registration statement (the “Registration Statement”) on the
appropriate form with the Commission registering the resale of the Securities
under the Securities Act, and (ii) to use its best efforts (and cause the
Guarantors to use their respective best efforts) to cause any such Registration
Statement to be declared effective.

This Agreement, the Securities (including the Guarantees endorsed upon the
Notes), the Registration Rights Agreement, the Indenture and the Warrant
Agreement are collectively referred to as the “Offering Documents.”

2.             Representations and Warranties of the Company.  The Company
represents and warrants to and agrees with the Initial Purchaser that:

2


--------------------------------------------------------------------------------


(a)           The Preliminary Offering Memorandum and the Offering Memorandum,
as of the respective dates set forth on the front covers thereof, as of the
Closing Date and as of the Additional Closing Date, if any (each as defined in
Section 3 hereof), does not and will not, and any supplement or amendment
thereto will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty as to the
information contained in or omitted from the Preliminary Offering Memorandum or
the Offering Memorandum, in reliance upon or in conformity with information
furnished in writing to the Company by the Initial Purchaser expressly for
inclusion therein pursuant to Section 15 hereof. The Offering Documents conform
in all material respects to the descriptions thereof contained in the
Preliminary Offering Memorandum and the Offering Memorandum.

(b)           Subsequent to the respective dates as of which information is
given in the Offering Memorandum (or, if the Offering Memorandum is not
finalized and dated as of the date hereof, the most recent Preliminary Offering
Memorandum), except as disclosed in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), the Company has not declared, paid or made any
dividends or other distributions of any kind on or in respect of its capital
stock and there has been no material adverse change or any development involving
a prospective material adverse change, whether or not arising from transactions
in the ordinary course of business, in or affecting (i) the business, condition
(financial or otherwise), results of operations, stockholders’ equity,
properties or prospects of the Company and the subsidiaries of the Company
listed on Schedule 2(b)(i) hereto (each a “Subsidiary” and collectively, the
“Subsidiaries”), individually or taken as a whole; (ii) the long-term debt or
capital stock of the Company or the Subsidiaries; or (iii) the ability of the
Company to consummate the Offering or any of the other transactions contemplated
by the Offering Documents (any such change or development being a “Material
Adverse Effect”).  Since the date of the latest balance sheet included or
incorporated by reference in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), neither the Company nor any Subsidiary has
incurred or undertaken any liabilities or obligations, whether direct or
indirect, liquidated or contingent, matured or unmatured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company and the Subsidiaries, individually or taken as
a whole, except for (A) liabilities, obligations and transactions which are
disclosed in the Offering Memorandum (or, if the Offering Memorandum is not
finalized and dated as of the date hereof, the most recent Preliminary Offering
Memorandum), and (B) any such liabilities or obligations incurred in the
ordinary course of the Company’s business or operations consistent in nature and
amount with past practice.  Identified on Schedule 2(b)(ii) hereto are all items
of Designated Secured Indebtedness and Permitted Indebtedness (as such terms are
defined and used in the Indenture).

(c)           The authorized, issued and outstanding capital stock of the
Company as of February 16, 2007 is as set forth in the Offering Memorandum (or,
if the

3


--------------------------------------------------------------------------------


Offering Memorandum is not finalized and dated as of the date hereof, the most
recent Preliminary Offering Memorandum) under the caption “Capitalization” and,
after giving effect to the Offering, will be as set forth in the Offering
Memorandum.  Except as disclosed in the Offering Memorandum, all of the issued
and outstanding shares of capital stock of the Company are fully paid and
non-assessable and have been duly and validly authorized and issued, in
compliance with all applicable federal, state and foreign securities laws and
are not in violation of or subject to any preemptive or similar right that does
or will entitle any person, upon the issuance or sale of any security, to
acquire from the Company or any Subsidiary any Common Stock or other security of
the Company or any Subsidiary or any security convertible into, or exercisable
or exchangeable for, Common Stock or any other such security (any “Relevant
Security”).

(d)           The Underlying Shares have been duly authorized and reserved, and
if and when issued upon conversion of the Notes or exercise of the Warrants in
accordance with their respective terms and the terms of the Indenture or Warrant
Agreement, as applicable, will be validly issued, fully paid and non-assessable,
free of any preemptive or similar rights; will have been issued in compliance
with all applicable federal, state and foreign securities laws; will not have
been issued subject to any right that does or will entitle any person to acquire
any Relevant Security from the Company or any Subsidiary upon issuance or sale
of the Securities; and will not be subject to any restriction upon the voting
or, except as disclosed in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), transfer thereof pursuant to applicable law or
the Company’s certificate of incorporation, bylaws or governing documents or any
agreement to which the Company or any Subsidiary is a party or by which any of
them may be bound.

(e)           The Securities conform to the descriptions thereof contained in
the Offering Memorandum (or, if the Offering Memorandum is not finalized and
dated as of the date hereof, the most recent Preliminary Offering Memorandum). 
Except as disclosed in the Offering Memorandum (or, if the Offering Memorandum
is not finalized and dated as of the date hereof, the most recent Preliminary
Offering Memorandum), neither the Company nor any Subsidiary has outstanding
warrants, options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, or any contracts or commitments to issue or sell,
any Relevant Security.  Except as disclosed in the Offering Memorandum (or, if
the Offering Memorandum is not finalized and dated as of the date hereof, the
most recent Preliminary Offering Memorandum), there are no outstanding
subscriptions, rights, warrants, options, calls, convertible securities,
commitments of sale or rights related to or entitling any person to purchase or
otherwise to acquire any shares of, or any security convertible into or
exchangeable or exercisable for, the capital stock of, or other ownership
interest in, the Company or any Subsidiary.

(f)            The Subsidiaries are the only “significant subsidiaries” of the
Company within the meaning of Regulation S-X promulgated under the Securities
Act.  Except as disclosed in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), all of the issued shares of capital stock of
or other ownership interests in

4


--------------------------------------------------------------------------------


the Subsidiaries directly or indirectly owned by the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and the
shares of capital stock or other ownership interests in the Subsidiaries
directly or indirectly owned by the Company are owned by the Company free and
clear of any lien, charge, mortgage, pledge, security interest, claim, equity,
trust or other encumbrance, preferential arrangement, defect or restriction of
any kind whatsoever (any “Lien”).

(g)           Each of the Company and each Subsidiary has been duly organized
and validly exists as a corporation, limited partnership or limited liability
company in good standing under the laws of its jurisdiction of organization. 
Each of the Company and each Subsidiary has all power and authority to carry on
its business as it is currently being conducted and as described in the Offering
Memorandum (or, if the Offering Memorandum is not finalized and dated as of the
date hereof, the most recent Preliminary Offering Memorandum), and to own, lease
and operate its respective properties.  Each of the Company and each Subsidiary
is duly qualified to do business as a foreign corporation, limited partnership
or limited liability company in each jurisdiction in which the character or
location of its properties (owned, leased or licensed) or the nature or conduct
of its business makes such qualification necessary, except for those failures to
be so qualified which (individually and in the aggregate) could not reasonably
be expected to have a Material Adverse Effect.

(h)           The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Notes and the Warrants.  The Notes
and Warrants have been duly and validly authorized by the Company for issuance
and, when executed by the Company and authenticated by the Trustee or Warrant
Agent, as applicable, in accordance with the provisions of the Indenture or
Warrant Agreement, as applicable, and when delivered to and paid for by the
Initial Purchaser in accordance with the terms hereof, will have been duly
executed, issued and delivered and will constitute valid and legally binding
obligations of the Company, entitled to the benefits of the Indenture or Warrant
Agreement, as applicable, and enforceable against the Company in accordance with
their respective terms except that the enforcement thereof may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or in equity) ((i) and (ii) collectively, the
“Enforceability Exceptions”) and will be convertible into the Underlying Shares
in accordance with their respective terms.  At the Closing Date, the Notes will
be in the form contemplated by the Indenture and the Warrants will be in the
form contemplated by the Warrant Agreement.

(i)            The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Indenture.  The Indenture has been
duly and validly authorized by the Company and meets the requirements for
qualification under the Trust Indenture Act of 1939, as amended (the “TIA”),
and, when executed and delivered by the Company (assuming the due authorization,
execution and delivery by the Trustee), will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except that the enforcement thereof may be limited by the
Enforceability Exceptions.

5


--------------------------------------------------------------------------------


(j)            The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Warrant Agreement.  The Warrant
Agreement has been duly and validly authorized by the Company and, when executed
and delivered by the Company (assuming the due authorization, execution and
delivery by the Warrant Agent), will constitute a valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except that the enforcement thereof may be limited by the Enforceability
Exceptions

(k)           The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Registration Rights Agreement. 
The Registration Rights Agreement has been duly and validly authorized by the
Company and when executed and delivered by the Company (assuming the due
authorization, execution and delivery by the Initial Purchaser), will constitute
a valid and legally binding agreement of the Company, enforceable against the
Company in accordance with its terms, except that the enforcement thereof may be
limited by the Enforceability Exceptions.

(l)            The Company has the corporate power and authority to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly and validly authorized by the Company and when executed and delivered
by the Company (assuming the due authorization, execution and delivery by the
Initial Purchaser), will constitute a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
that the enforcement thereof may be limited by the Enforceability Exceptions.

(m)          Each Guarantor has the corporate, limited partnership or limited
liability company power and authority to execute, deliver and perform its
obligations under the Guarantees.  The Guarantees have been duly and validly
authorized by each Guarantor and when executed and delivered by each of them
will have been duly executed, issued and delivered by each Guarantor and will
constitute valid and legally binding obligations of each Guarantor enforceable
against each Guarantor in accordance with its terms except that the enforcement
thereof may be limited by the Enforceability Exceptions.

(n)           There exists as of the date hereof (after giving effect to the
transactions contemplated by each of the Offering Documents) no event or
condition that would constitute a default or an event of default (in each case
as defined in each of the Offering Documents) under any of the Offering
Documents.

(o)           Except as set forth in Schedule 2.2(o)(i), the execution,
delivery, and performance by the Company of this Agreement, the Indenture, the
Warrant Agreement and the Registration Rights Agreement, and the execution,
delivery and performance by each Guarantor of the Guarantees, and the
consummation of the transactions contemplated by the Offering Documents do not
and will not conflict with, require Consent (as defined below) under or result
in a breach of any of the terms and provisions of, or constitute a default (or
an event which with notice or lapse of time, or both, would constitute a
default) under, violate or result in the creation or imposition of

6


--------------------------------------------------------------------------------


any Lien upon any property or assets of the Company or any Subsidiary
(including, without limitation, any Guarantor) pursuant to, (i) any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant, instrument, franchise, license
or permit to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary or their respective properties, operations or assets
may be bound; (ii) any provision of the certificate or articles of
incorporation, bylaws or other organizational documents of the Company or any
Subsidiary; or (iii) any law, rule, regulation, ordinance, directive, judgment,
decree or order of any judicial, regulatory or other legal or governmental
agency or body, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of its or their properties; except, in the case of clauses (i)
and (iii) above, as could not reasonably be expected to have a Material Adverse
Effect.  Further, except as set forth in Schedule 2.2(o)(ii), the execution,
delivery, and performance by the Company of this Agreement, the Indenture, the
Warrant Agreement and the Registration Rights Agreement, and the execution,
delivery and performance by each Guarantor of the Guarantees, and the
consummation of the transactions contemplated by the Offering Documents, are not
subject to preemptive or similar rights, and do not require the Consent or
waiver, of any holder of Relevant Securities.  The items identified on Schedule
2.2(o)(i) and Schedule 2.2(o)(ii), if any, are collectively referred to as
“Required Consents and Waivers.”

(p)           Each of the Company and each Subsidiary has all necessary
consents, approvals, authorizations, orders, registrations, qualifications,
licenses, filings and permits of, with and from all judicial, regulatory and
other legal or governmental agencies and bodies and all third parties, foreign
and domestic (collectively, the “Consents”), to own, lease and operate its
properties and conduct its business as it is now being conducted and as it is
contemplated to be conducted, in each case as disclosed in the Offering
Memorandum (or, if the Offering Memorandum is not finalized and dated as of the
date hereof, the most recent Preliminary Offering Memorandum), except for
Consents the failure of which to obtain could not reasonably be expected to have
a Material Adverse Effect, and each such Consent is valid and in full force and
effect, and except as disclosed in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), neither the Company nor any Subsidiary has
received notice of any investigation or proceedings which results in or, if
decided adversely to the Company or any Subsidiary, could reasonably be expected
to result in, the revocation of, or imposition of a materially burdensome
restriction on, any Consent.  Each of the Company and each Subsidiary is in
compliance with all applicable laws, rules, regulations, ordinances, directives,
judgments, decrees and orders, foreign and domestic, except as disclosed in the
Offering Memorandum (or, if the Offering Memorandum is not finalized and dated
as of the date hereof, the most recent Preliminary Offering Memorandum) or where
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect.  No Consent contains a materially burdensome restriction not
adequately disclosed in the Offering Memorandum (or, if the Offering Memorandum
is not finalized and dated as of the date hereof, the most recent Preliminary
Offering Memorandum).

(q)           No Consent of, with or from any judicial, regulatory or other
legal or governmental agency or body or any third party, foreign or domestic, is
required by (i)

7


--------------------------------------------------------------------------------


the Company for the execution, delivery and performance of this Agreement, the
Indenture, the Warrant Agreement or the Registration Rights Agreement, (ii) any
Guarantor for the execution, delivery and performance of the Guarantees, or
(iii) the Company or any Guarantor for consummation of the Offering and the
other transactions contemplated by the Offering Documents, including the
issuance, sale and delivery of the Securities (including, the issuance of the
Underlying Shares upon conversion of the Notes and upon exercise of the
Warrants), except such Consents as may be required under state securities or
“blue sky” laws and, in the case of the transactions contemplated by the
Registration Rights Agreement, such as will be obtained under the Securities Act
and applicable state securities or “blue sky” laws.  No consent, approval or
authorization of the stockholders of the Company is required in connection with
the issuance of the Securities, except as may be described in the Offering
Memorandum.

(r)           Except as disclosed in the Offering Memorandum (or, if the
Offering Memorandum is not finalized and dated as of the date hereof, the most
recent Preliminary Offering Memorandum), there is no judicial, regulatory,
arbitral or other legal or governmental proceeding or other litigation or
arbitration, domestic or foreign, pending to which the Company or any Subsidiary
is a party or of which any property, operations or assets of the Company or any
Subsidiary is the subject which, individually or in the aggregate, if determined
adversely to the Company or any Subsidiary, could reasonably be expected to have
a Material Adverse Effect, and to the best of the Company’s knowledge, no such
proceeding, litigation or arbitration is threatened or contemplated.

(s)           The financial statements, including the notes thereto, included in
the Offering Memorandum (or, if the Offering Memorandum is not finalized and
dated as of the date hereof, the most recent Preliminary Offering Memorandum)
present fairly, as of the dates and for the periods specified, the financial
position, cash flows and results of operations of the Company and its
consolidated subsidiaries; such financial statements have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis throughout the periods involved (except as otherwise noted
therein); and the selected consolidated financial data set forth under the
caption “Summary Consolidated Financial Data” and “ProForma Financial
Statements” in the Offering Memorandum present fairly, as of the dates and for
the periods specified, on the basis stated in the Offering Memorandum, the
information included therein.  No other financial statements are required to be
included in the Offering Memorandum (or, if the Offering Memorandum is not
finalized and dated as of the date hereof, the most recent Preliminary Offering
Memorandum) if the Offering Memorandum were included in a registration statement
filed pursuant to the Securities Act.  The other financial and statistical
information included in the Offering Memorandum (or, if the Offering Memorandum
is not finalized and dated as of the date hereof, the most recent Preliminary
Offering Memorandum) presents fairly the information included therein and, if so
required, has been prepared on a basis consistent with that of the financial
statements that are included in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum) and is derived from the books and records of
the respective entities presented therein and, to the extent such information is
a range, projection or estimate, is

8


--------------------------------------------------------------------------------


based on the good faith belief and estimates of the management of the Company. 
The financial information included in the Attached and Incorporated Documents
has been derived from the Company’s consolidated financial statements included
in the Attached and Incorporated Documents or from the Company’s accounting
books and records generally.

(t)            Miller Ray Houser & Steward, LLP, which has examined certain of
such financial statements as set forth in its reports included in the Offering
Memorandum (or, if the Offering Memorandum is not finalized and dated as of the
date hereof, the most recent Preliminary Offering Memorandum), is an independent
registered public accounting firm as required by the Securities Act and the
Securities Exchange Act of 1934, as amended (together with the rules and
regulations of the Commission promulgated thereunder, the “Exchange Act”).

(u)           The Company is subject to and in full compliance with the
reporting requirements of Section 13 or 15(d) of the Exchange Act and files
reports with the Commission on the EDGAR System.  The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and the outstanding shares of
Common Stock are listed for quotation on the Over-the-Counter Bulletin Board
(the “OTC”), and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or de-listing the Common Stock from the OTC, nor has the Company
received any notification that the Commission or the OTC is contemplating
terminating such registration or listing.

(v)            Except as disclosed in the Offering Memorandum (or, if the
Offering Memorandum is not finalized and dated as of the date hereof, the most
recent Preliminary Offering Memorandum), since February 27, 2004, the Company
has filed in a timely manner each document or report required to be filed by it
pursuant to the Exchange Act, including, without limitation, the Attached and
Incorporated Documents; each such document or report (including any financial
statements) and any amendment thereto at the time it was filed, conformed to the
requirements of the Exchange Act; and none of such documents or reports on the
date of its filing contained an untrue statement of any material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

(w)           There are no agreements, contracts, indentures, leases or other
instruments (including, without limitation, any voting agreement), which are
required to be filed as exhibits to the Attached and Incorporated Documents,
which are not so filed as required.

(x)           The Company and each Subsidiary maintain a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded

9


--------------------------------------------------------------------------------


accounting for assets is compared with existing assets at reasonable intervals
and appropriate action is taken with respect to any differences.

(y)           Neither the Company nor any of its affiliates (within the meaning
of Rule 144 under the Securities Act) has taken, directly or indirectly, any
action that constitutes or is designed to cause or result in, or which could
reasonably be expected to constitute, cause or result in, the stabilization or
manipulation of the price of any security to facilitate the sale or resale of
the Securities.

(z)           Neither the Company nor any of its affiliates (within the meaning
of Rule 144 under the Securities Act) directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of
any “security” (as defined in the Securities Act) which is or could be
integrated with the sale of the Securities in a manner that would require the
registration under the Securities Act of the Securities, or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Securities or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.  The offer and sale of the Units to the
Initial Purchaser and the Initial Purchaser’s resale of the Units in the manner
contemplated by this Agreement and the Offering Memorandum does not require
registration under the Securities Act and the Indenture does not require
qualification under the TIA.

(aa)         Except as described in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), no holder of any Relevant Security has any
rights to require registration of any Relevant Security as part or on account
of, or otherwise in connection with the Offering and any of the other
transactions contemplated by the Offering Documents, and any such rights so
disclosed have been effectively waived by the holders thereof, and any such
waivers remain in full force and effect.

(bb)         Neither the Company nor any Subsidiary is now and, immediately
after the sale of the Units as contemplated hereunder and application of the net
proceeds of such sale as described in the Offering Memorandum (or, if the
Offering Memorandum is not finalized and dated as of the date hereof, the most
recent Preliminary Offering Memorandum) under the caption “Use of Proceeds,”
will be an “investment company” or be controlled by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(cc)         No relationship, direct or indirect, exists between or among the
Company or any affiliate of the Company, on the one hand, and any director,
officer, stockholder, customer or supplier of the Company or any affiliate of
the Company, on the other hand, which is required by the Exchange Act to be
described in the Company’s annual and/or quarterly reports on Forms 10-K and
10-Q, as applicable, which is not so described as required in such reports. 
There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business) or guarantees of indebtedness by
the Company to or for the benefit of any of the executive officers or directors
of the Company or any of their respective family members.

 

10


--------------------------------------------------------------------------------


(dd)         The Company and each Subsidiary owns or leases all such properties
as are necessary for the conduct of its business as presently operated and as
proposed to be operated as described in the Offering Memorandum (or, if the
Offering Memorandum is not finalized and dated as of the date hereof, the most
recent Preliminary Offering Memorandum).  The Company and each Subsidiary has
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by it, in each case free and
clear of all Liens except such as are described in the Offering Memorandum (or,
if the Offering Memorandum is not finalized and dated as of the date hereof, the
most recent Preliminary Offering Memorandum) or as could not reasonably be
expected to have a Material Adverse Effect; and any real property held under
lease or sublease by the Company or any Subsidiary is held under a valid,
subsisting and enforceable lease or sublease with such exceptions as are not
material to, and do not interfere with, the use made and proposed to be made of
such property by the Company or such Subsidiary.  Neither the Company nor any
Subsidiary has received any notice of any claim adverse to its ownership of any
real or personal property or of any claim against the continued possession of
any real property, whether owned or held under lease or sublease by the Company
or any Subsidiary.

(ee)         The Company and each Subsidiary (i) owns or possesses adequate
rights to use Company and Subsidiary patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, formulae, customer lists, and know-how and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures,
“Intellectual Property”) necessary for the conduct of its business as being
conducted and as proposed to be conducted as described in the Offering
Memorandum (or, if the Offering Memorandum is not finalized and dated as of the
date hereof, the most recent Preliminary Offering Memorandum), and (ii) owns or
possesses adequate rights to use third party patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, formulae, customer lists, and know-how and
other intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures,
“Third Party Intellectual Property”) necessary for the conduct of its business
as being conducted and as proposed to be conducted as described in the Offering
Memorandum (or, if the Offering Memorandum is not finalized and dated as of the
date hereof, the most recent Preliminary Offering Memorandum).

(ff)           The Company and each Subsidiary maintains insurance in such
amounts and covering such risks as the Company considers adequate for the
conduct of the Company’s business and the business of each Subsidiary and for
the value of the Company’s properties and the properties of each Subsidiary, all
of which insurance is in full force and effect.  There are no claims by the
Company or any Subsidiary under any such policy or instrument as to which any
insurance company has indicated that it intends to deny liability or to provide
defense under a reservation of rights clause.  The Company believes that it will
be able to renew its and each Subsidiary’s existing insurance as and when such
coverage expires or will be able to obtain replacement insurance (with the

11


--------------------------------------------------------------------------------


same or greater coverage) at a cost that could not reasonably be expected to
have a Material Adverse Effect.

(gg)         The Company has in effect insurance covering the Company and its
directors and officers for liabilities or losses arising in connection with this
Offering, including, without limitation, liabilities or losses arising under the
Securities Act, the Exchange Act and applicable state and foreign securities
laws.

(hh)         The Company and each Subsidiary has prepared and timely filed all
federal, state, local, foreign and other tax returns that are required to be
filed by it and has paid or made provision for the payment of all taxes,
assessments, governmental or other similar charges, including, without
limitation, all sales and use taxes and all taxes which the Company or the
Subsidiary is obligated to withhold from amounts owing to employees, creditors
and third parties, with respect to the periods covered by such tax returns
(whether or not such amounts are shown as due on any tax return).  No deficiency
assessment with respect to a proposed adjustment of the Company’s or any
Subsidiary’s federal, state, local or foreign taxes is pending or, to the
Company’s knowledge, threatened.  The accruals and reserves on the books and
records of the Company and the Subsidiaries in respect of tax liabilities for
any taxable period not finally determined are adequate to meet any assessments
and related liabilities for any such period.  Neither the Company nor any
Subsidiary has incurred any liability for taxes other than in the ordinary
course of its business.  There is no tax Lien, whether imposed by any federal,
state, local, foreign or other taxing authority, outstanding against the assets,
properties or business of the Company or any Subsidiary.

(ii)           No collective bargaining agreement covering any employee of the
Company or any Subsidiary exists that is binding on either the Company or any
Subsidiary, and, to the Company’s knowledge, no petition has been filed or
proceeding instituted by an employee or group of employees of either the Company
or any Subsidiary with the National Labor Relations Board seeking recognition of
a bargaining representative.  To the Company’s knowledge, no organizational
effort currently is being made or threatened by or on behalf of any labor union
to organize any employees of either the Company or any Subsidiary, and there
currently is no labor strike or organized work stoppage in effect by the
employees of either the Company or any Subsidiary.

(jj)           No non-exempt “prohibited transaction” (as defined in either
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)), “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or other event of the kind described in Section 4043(c) of ERISA (other
than events with respect to which the 30-day notice requirement under Section
4043 of ERISA has been waived) has occurred with respect to any employee benefit
plan (as defined in Section 3(3) of ERISA) established or maintained by the
Company or any Subsidiary for which the Company or any Subsidiary has incurred
or expects to incur any material liability; each employee benefit plan (as
defined in Section 3(3) of ERISA) established or maintained by Company or any
Subsidiary is in compliance in all material respects with

12


--------------------------------------------------------------------------------


applicable law, including, without limitation, ERISA and the Code; the Company
has not incurred and does not expect to incur material liability under Title IV
of ERISA with respect to the termination of, or withdrawal from, any “pension
plan” (as defined in Section 3(2)) of ERISA established or maintained by the
Company; and each pension plan (as defined in Section 3(2) of ERISA) established
or maintained by the Company or any Subsidiary that is intended to be qualified
under Section 401(a) of the Code is so qualified and, to the Company’s
knowledge, nothing has occurred, whether by action or by failure to act, which
could cause the loss of such qualification. For purposes of this Section 2(ii),
the terms “Company” and “Subsidiary” include any employer, trade, business or
corporation related to or under common control with the Company and any
Subsidiary under Section 414 of the Code, including, without limitation,
Sections 414(b), 414(c), 414(m) and 414(o) of the Code.

(kk)        There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission or other release of any kind of toxic
or hazardous substances or wastes regulated under Environmental Laws (“Hazardous
Substances”) by the Company or any Subsidiary (or, to the Company’s knowledge,
any other entity for whose acts or omissions the Company or any Subsidiary is
liable) upon any property now or previously owned or leased by the Company or
any Subsidiary or, to the Company’s knowledge, upon any other property, in
violation of any applicable law, rule, regulation, order, judgment, decree or
permit relating to pollution or protection of human health and the environment
(“Environmental Law”).  There has been no disposal, discharge, emission or other
release of any kind onto such property of any Hazardous Substances in violation
of Environmental Laws.  Neither the Company nor any Subsidiary has agreed to
assume, undertake or provide indemnification for any liability of any other
person under any Environmental Law, including any obligation for cleanup or
remedial action.  There is no pending or, to the Company’s knowledge, threatened
administrative, regulatory or judicial action, claim or notice of noncompliance
or violation, investigation or proceedings pursuant to any Environmental Law
against the Company or any Subsidiary or, to the Company’s knowledge, any other
party for which the Company or any Subsidiary may be held liable.

(ll)           Neither the Company, any Subsidiary, nor to the Company’s
knowledge, any of their respective officers, directors, employees or agents has
at any time (i) made any unlawful contribution to any candidate for foreign
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States.

(mm)       Neither the Company nor any Subsidiary (i) is in violation of its
certificate of incorporation, bylaws, or other organizational documents, or (ii)
is in default under, and no event has occurred which, with notice or lapse of
time or both, would constitute a default under or result in the creation or
imposition of any Lien upon any of its property or assets pursuant to, any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant, instrument,
franchise, license or permit to which it is a party or by which it is

13


--------------------------------------------------------------------------------


bound or to which any of its property or assets is subject, except (in the case
of clause (ii) above) defaults or Liens disclosed in the Offering Memorandum
(or, if the Offering Memorandum is not finalized and dated as of the date
hereof, the most recent Preliminary Offering Memorandum).

(nn)         Except as described in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), none of the Company or any Subsidiary is in
default under any of the contracts described in the Offering Memorandum (or, if
the Offering Memorandum is not finalized and dated as of the date hereof, the
most recent Preliminary Offering Memorandum) or has received a notice or claim
of any such default or has knowledge of any breach of such contracts by the
other party or parties thereto.

(oo)         Neither the Company nor any Subsidiary has taken or will take any
action that would cause this Agreement or the issuance or sale of the Securities
to violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System, in each case as in effect or as the same may hereafter be in effect, on
the Closing Date (and, if any Optional Units are purchased, as of the Additional
Closing Date).

(pp)         No securities of the Company or of any Subsidiary are (i) of the
same class (within the meaning of Rule 144A under the Securities Act) as the
Units or as the Notes or Warrants comprising the Units, and (ii) listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated interdealer quotation system.

(qq)         The statistical, industry-related and market-related data included
in the Offering Memorandum (or, if the Offering Memorandum is not finalized and
dated as of the date hereof, the most recent Preliminary Offering Memorandum)
are based on or derived from sources which the Company reasonably and in good
faith believes are reliable and accurate, and such data agree with the sources
from which they are derived.

(rr)         The Company has not distributed and, prior to the later to occur of
the (i) Closing Date, (ii) if any Optional Units are purchased, the Additional
Closing Date, and (iii) completion of the distribution of the Units, will not
distribute any offering material in connection with the offer and sale of the
Units other than the Preliminary Offering Memorandum and the Offering Memorandum

(ss)         The certificates for the shares of Common Stock (including the
Underlying Shares) conform to the requirements of Delaware General Corporation
Law.

(tt)           The Company is in compliance with applicable provisions of the
Sarbanes-Oxley Act of 2002.

(uu)         The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
required in order for the Chief Executive Officer and Chief Financial Officer of
the Company to engage in the review and evaluation process mandated by the
Exchange Act.  The Company’s “disclosure controls and procedures” are reasonably
designed to ensure that

14


--------------------------------------------------------------------------------


all information (both financial and non-financial) required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the specified time periods,
and that all such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the Chief Executive Officer and
Chief Financial Officer of the Company required under the Exchange Act with
respect to such reports.

(vv)          Since February 27, 2004, the Company has not informed its auditors
or the audit committee of the board of directors of the Company (or persons
fulfilling the equivalent function) of (i) any significant deficiencies in the
design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial data nor any material weaknesses in internal
controls over financial reporting, or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls.

(ww)        Except as disclosed in the Offering Memorandum (or, if the Offering
Memorandum is not finalized and dated as of the date hereof, the most recent
Preliminary Offering Memorandum), there are no outstanding guarantees or other
known contingent obligations of the Company or any Subsidiary.

3.             Purchase, Sale and Delivery of the Units.

(a)           On the basis of the representations, warranties, agreements and
covenants herein contained and subject to the terms and conditions herein set
forth, the Company agrees to issue and sell to the Initial Purchaser, and the
Initial Purchaser agrees to purchase from the Company, 156,900 of the Firm Units
at 94% of their principal amount, and 18,100 of the Firm Units at 97% of their
principal amount.

(b)           In addition, on the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchaser to purchase up to some or any of the Optional Units at 94% of their
principal amount. The option granted hereunder may be exercised at any time, on
or before the 45th day following the date of the Offering Memorandum (the
“Option Exercise Period”) upon written notice by the Initial Purchaser to the
Company, which notice may be given from time to time on one or more occasions. 
Such notice shall set forth (i) the amount of Optional Units as to which the
Initial Purchaser is exercising the option, and (ii) the time, date and place at
which such Optional Units will be delivered (which time and date may be
simultaneous with, but not earlier than, the Closing Date and, in such case, the
term “Closing Date” shall refer to the time and date of delivery of the Firm
Units and the Optional Units).  Such time and date of delivery, if subsequent to
the Closing Date, is called the “Additional Closing Date.”  The Additional
Closing Date shall be determined by the Initial Purchaser but, unless it is the
Closing Date, shall be no earlier than three and no later than eight full
business days after the date the Initial Purchaser exercises the option.  The
Initial

15


--------------------------------------------------------------------------------


Purchaser may cancel the option at any time prior to its expiration by giving
written notice of such cancellation to the Company.

(c)           Delivery of and payment for the Firm Units shall be made at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third
Avenue, 25th Floor, New York, New York, 10017, at 9:00 a.m., New York time, on
February 16, 2007, or at such other date as the Initial Purchaser and the
Company may agree upon, such time and date being herein referred to as the
“Closing Date.”  The Firm Units shall be delivered on the Closing Date against
payment of the purchase price therefore by wire transfer of immediately
available funds to an account specified in writing to the Initial Purchaser by
the Company.  If requested by the Initial Purchaser, one or more global
securities representing the Firm Units shall be registered by the Trustee in the
name of Cede & Co., the nominee of The Depository Trust Company (“DTC”), and
credited to such accounts as the Initial Purchaser shall request, upon notice to
the Company at least 48 hours prior to the Closing Date.

(d)           Delivery to the Initial Purchaser of and payment for the Optional
Units shall be made on the Additional Closing Date in the same manner and in the
same office as payment for the Firm Units.

(e)           On or before the Closing Date, the Company will deposit with the
Paying Agent, in immediately available funds, an amount sufficient to satisfy
payment in full of Interest on the Notes due and payable on each of the first
two scheduled interest payment dates following the Closing Date (assuming, for
purposes of such calculation, (i) the issuance and sale of all Optional Units,
and (ii) the maximum amount of Additional Interest that would be payable on all
Notes in the event that the Company failed to register any Registrable
Securities for reasons other than a 415 Reduction, Section 2.1(d) of the
Registration Rights Agreement or a suspension of registration permitted under
Section 3(b) of the Registration Rights Agreement.  For purposes of this Section
3(e), the terms “Paying Agent” and “Interest” shall have the meanings ascribed
to such terms in the Indenture and the terms “Additional Interest,” “Registrable
Securities” and “415 Reduction” shall have the meanings ascribed to such terms
in the Registration Rights Agreement.

4.             Offering by the Initial Purchaser.  The Initial Purchaser
proposes to make an offering of the Units at the price and upon the terms set
forth in the Offering Memorandum as soon as practicable after this Agreement is
entered into and as in the judgment of the Initial Purchaser is advisable.  The
Initial Purchaser may from time to time thereafter change the price and other
selling terms.

5.             Certain Covenants.  For purposes of this Section 5, “Closing
Date” shall refer to the Closing Date for the Firm Units and any Additional
Closing Date for the Optional Units.  The Company covenants and agrees with the
Initial Purchaser that:

(a)           The Company will not amend or supplement the Preliminary Offering
Memorandum or the Offering Memorandum or any amendment or supplement thereto of
which the Initial Purchaser shall not previously have been advised and

16


--------------------------------------------------------------------------------


furnished a copy for a reasonable period of time prior to the proposed amendment
or supplement and as to which the Initial Purchaser shall not have given its
consent, other than by filing documents under the Exchange Act that are
incorporated by reference therein, without the consent of the Initial Purchaser
(which consent shall not be unreasonably withheld).  The Company will promptly,
upon the reasonable request of the Initial Purchaser or counsel to the Initial
Purchaser, make any amendments or supplements to the Offering Memorandum that
may be reasonably necessary or advisable in connection with the resale of the
Units by the Initial Purchaser.

(b)           The Company will (and will cause each Guarantor to) cooperate with
the Initial Purchaser in arranging for the qualification or exemption of the
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions as the Initial Purchaser may designate and will continue any such
qualifications or exemptions in effect for as long as may be necessary to
complete the distribution of the Units by the Initial Purchaser; provided,
however, that in connection therewith neither the Company nor any Guarantor
shall be required to qualify as a foreign corporation or to execute a general
consent to service of process in any jurisdiction or to take any other action
that would subject it to general service of process or to taxation in respect of
doing business in any jurisdiction in which it is not otherwise subject.

(c)           If, at any time prior to the completion of the resale by the
Initial Purchaser of the Units, any event shall occur as a result of which it is
necessary, in the opinion of counsel for the Initial Purchaser, to amend or
supplement the Offering Memorandum in order to make such Offering Memorandum not
misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if for any other reason it shall be necessary to
amend or supplement the Offering Memorandum in order to comply with applicable
laws, rules or regulations, the Company shall notify the Initial Purchaser of
any such event and (subject to Section 5(a)) forthwith amend or supplement such
Offering Memorandum at its own expense so that, as so amended or supplemented,
such Offering Memorandum will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading and will comply with all applicable laws, rules or regulations.

(d)           The Company will, without charge, provide to the Initial Purchaser
and to counsel to the Initial Purchaser as many copies of each of the
Preliminary Offering Memorandum, the Offering Memorandum or any amendment or
supplement thereto as the Initial Purchaser or its counsel may reasonably
request.

(e)           During the period of three years from the Closing Date, the
Company will furnish to the Initial Purchaser (i) as soon as practicable after
mailing, a copy of each report and other communication (financial or otherwise)
of the Company mailed to the Trustee, the Warrant Agent, the holders of the
Notes or Warrants, the stockholders of the Company or any Trading Market, other
than materials filed with the Commission via EDGAR, and (ii) from time to time,
subject to compliance with applicable securities laws, such other information
concerning the Company and any Subsidiary as the Initial Purchaser may
reasonably request.  As used herein, “Trading

17


--------------------------------------------------------------------------------


Market” means whichever of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the Over-the-Counter Bulletin Board upon which the Common
Stock is listed or quoted on for trading on the date in question.

(f)            The Company will apply the net proceeds from the sale of the
Units as set forth under “Use of Proceeds” in the Offering Memorandum.

(g)           None of the Company or any of its respective affiliates (as
defined in Rule 144(a) under the Securities Act) will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Securities Act) which could be integrated with the sale of the
Units (or the Notes and Warrants comprising the Units) in a manner which would
require the registration under the Securities Act of the Units (or the Notes and
Warrants comprising the Units).

(h)           For so long as the Securities constitute “restricted” securities
within the meaning of Rule 144(a)(3) under the Securities Act, the Company will
not, and will not permit any Subsidiary to, solicit any offer to buy or offer to
sell the Securities (or any of them) by means of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.

(i)            For so long as any of the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and not able to be sold in their entirety by a seller under Rule
144 under the Securities Act (or any successor provision), the Company will make
available, upon request, to any such seller of Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.

(j)            During the period from the Closing Date until two years after the
Closing Date, without the prior written consent of the Initial Purchaser, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144(a) under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(k)           The Company will not take any action prohibited by Regulation M
under the Exchange Act in connection with the distribution of the Securities
contemplated hereby.

(l)            The Company will (i) permit the Notes and Warrants to be included
for quotation on the PORTAL Market, and (ii) permit the Notes and Warrants to be
eligible for clearance and settlement through DTC.

(m)          The Company will use its best efforts to list the Underlying Shares
on the principal Trading Market upon which the Common stock is listed for
trading or quotation as promptly as practicable but in no event later than the
time that a Registration Statement is declared effective with respect to the
resale of such Underlying Shares in accordance with the Registration Rights
Agreement.

18


--------------------------------------------------------------------------------


(n)           The Company will, at all times, reserve and keep available, free
of preemptive rights, enough shares of Common Stock for the purpose of enabling
the Company to satisfy its obligations to issue the Underlying Shares upon
conversion of the Notes and exercise of the Warrants.

(o)           During the period of 90 days from the date of the Offering
Memorandum, without the prior written consent of the Initial Purchaser, the
Company will not (and will not permit any Subsidiary to) (i) directly or
indirectly, issue, offer, sell, agree to issue, offer or sell, solicit offers to
purchase, grant any call option, warrant or other right to purchase, purchase
any put option or other right to sell, pledge, borrow or otherwise dispose of
any Relevant Security, or make any announcement of any of the foregoing, (ii)
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” (in each case within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder) with respect
to any Relevant Security, and (iii) otherwise enter into any swap, derivative or
other transaction or arrangement that transfers to another, in whole or in part,
any economic consequence of ownership of a Relevant Security, whether or not
such transaction is to be settled by delivery of Relevant Securities, other
securities, cash or other consideration, other than (A) the sale of Units as
contemplated by this Agreement; (B) the issuance of the Underlying Shares; (C)
the Company’s issuance of Common Stock upon the conversion or exchange of
convertible or exchangeable securities outstanding on the date hereof; (D) the
Company’s issuance of Common Stock upon the exercise of currently outstanding
options and warrants; and (E) the grant of options, the issuance and sale of
shares upon exercise of options granted, or the issuance and sale of restricted
stock pursuant to the Company’s 2006 Employee Stock Incentive Plan or the
Company’s 2006 Non-Employee Consultants Retainer Stock Plan, in each case, as in
effect on the date hereof.  The Company will not file a registration statement
under the Securities Act during such 90 day period in connection with any
transaction by the Company or any person that is prohibited pursuant to the
foregoing, except for (x) the Company’s filing of registration statements
pursuant to the Registration Rights Agreement, (y) registration statements on
Form S-8 relating to employee benefit plans, and (z) the Company’s filing of
registration statements pursuant to registration obligations outstanding on the
date hereof.

(p)           The Company will do and perform (and will cause each Guarantor to
do and perform) all things required to be done and performed by it under this
Agreement and the other Offering Documents prior to or after the Closing Date
and will use its best efforts (and cause each Guarantor to use its best efforts)
to satisfy all conditions on its part to the obligations of the Initial
Purchaser to purchase and accept delivery of the Units.

6.             Expenses.  Whether or not the Offering is consummated or this
Agreement is terminated (pursuant to Section 11 or otherwise), the Company
agrees to pay the following costs and expenses and all other costs and expenses
incident to the performance by the Company of its obligations hereunder: (a) the
negotiation, preparation, printing, typing, reproduction, execution and delivery
of this Agreement and of the other Offering Documents, any amendment or
supplement to or modification of any of the foregoing and any and all other
documents furnished pursuant hereto or thereto

19


--------------------------------------------------------------------------------


or in connection herewith or therewith; (b) the preparation, printing or
reproduction of each Preliminary Offering Memorandum, the Offering Memorandum
and each amendment or supplement to it; (c) the delivery (including postage, air
freight charges and charges for counting and packaging) of such copies of each
Preliminary Offering Memorandum, the Offering Memorandum and all amendments or
supplements to any of them as may be requested for use in connection with the
offer and sale of the Units; (d) the preparation, printing, authentication,
issuance and delivery of certificates for the Securities, including any stamp
taxes in connection with the original issuance and sale of the Securities; (e)
the reproduction and delivery of this Agreement and the other Offering
Documents, the preliminary and supplemental “blue sky” memoranda and all other
agreements or documents reproduced and delivered in connection with the offering
of the Securities; (f) the exemption from, or registration or qualification of
the Securities for offer and sale under the securities or “blue sky” laws of the
several states (including filing fees and the reasonable fees, expenses and
disbursements of counsel to the Initial Purchaser relating to such registration
and qualification); (g) the reasonable travel and out-of-pocket expenses and due
diligence and other related expenses incurred by the Initial Purchaser (other
than the fees and disbursements of its counsel, which fees and disbursements are
covered by clause (f) above with respect to the matters referred to therein and
clause (h) below in all other respects); (h) the reasonable fees and
disbursements of counsel to the Initial Purchaser in connection with the
Offering Documents and the transactions contemplated thereby, including the
Offering; (i) the transportation and other expenses incurred by or on behalf of
Company representatives in connection with presentations to and related
communications with prospective purchasers of the Units; (j) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel, if any) for the Company; (k) fees and
expenses of the Trustee and the Warrant Agent, including fees and expenses of
their respective counsel; (l) all expenses and listing fees incurred in
connection with the application for quotation of the Notes and Warrants on the
PORTAL Market; (m) all expenses and listing fees incurred in connection with the
application for listing for quotation of the Underlying Shares on the principal
Trading Market upon which the Common Stock is listed for trading or quotation;
and (n) all expenses incurred in connection with the performance of the
Company’s obligations under the Registration Rights Agreement, as set forth
therein.

7.             Conditions of the Initial Purchaser’s Obligations.  For purposes
of this Section 7, “Closing Date” shall refer to the Closing Date for the Firm
Units and any Additional Closing Date for the Optional Units.  The obligations
of the Initial Purchaser to purchase and pay for the Units are subject to the
absence from any certificates, opinions, written statements or letters furnished
to the Initial Purchaser pursuant to this Section 7 of any misstatement or
omission and to the following additional conditions unless waived in writing by
the Initial Purchaser.

(a)           The Initial Purchaser shall have received an opinion in form and
substance reasonably satisfactory to the Initial Purchaser, dated the Closing
Date, of Morris, Manning & Martin, LLP, counsel to the Company, covering the
matters set forth on Exhibit A hereto.

 

20


--------------------------------------------------------------------------------


(b)           The Initial Purchaser shall have received an opinion of Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (“Mintz Levin”), counsel to the
Initial Purchaser, dated the Closing Date, with respect to the sufficiency of
certain legal matters relating to this Agreement and such other related matters
as the Initial Purchaser may require.

(c)           The Initial Purchaser shall have received from Miller Ray Houser &
Stewart LLP, independent public registered accounting firm for the Company, on
each of the date hereof and the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser and Mintz Levin, letters dated the date
hereof and the Closing Date confirming that Miller Ray Houser & Stewart LLP is
an independent public registered accounting firm within the meaning of the
Exchange Act and the applicable published rules and regulations thereunder and
containing such other statements and information as is ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the audited
financial statements for the fiscal years ended April 30, 2005 and 2006 and
certain financial and statistical information contained in the Offering
Memorandum.

(d)           The Initial Purchaser shall have received from each of the
officers and directors listed on Schedule 7(d) hereto an executed Lock-Up
Agreement in substantially the form of Exhibit B hereto.

(e)           The representations and warranties of the Company contained in
this Agreement shall be true and correct on and as of the Closing Date, and the
Company shall have complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date.

(f)            None of the issuance and sale of the Securities pursuant to this
Agreement or any of the transactions contemplated by this Agreement or any of
the other Offering Documents shall be enjoined (temporarily or permanently) and
no restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, statute, order, decree or other
administrative proceeding enacted, instituted or overtly threatened against the
Company or against the Initial Purchaser relating to the issuance of the
Securities or the Initial Purchaser’s activities in connection therewith or any
other transactions contemplated by this Agreement or the Offering Memorandum or
the other Offering Documents.

(g)           Subsequent to the date of this Agreement and since the date of the
most recent financial statements in the Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), there shall not have
occurred (i) any change, or any development involving a prospective change in,
or affecting the business, condition (financial or other), properties or results
of operations of, the Company or any Subsidiary not disclosed in the Offering
Memorandum that is, in the judgment of the Initial Purchaser (in its sole
discretion), so material and adverse as to make it impracticable or inadvisable
to proceed with the Offering on the terms and in the manner contemplated by the
Offering Memorandum, or (ii) any event or development relating to or involving
the Company or any Subsidiary or any of their respective officers

21


--------------------------------------------------------------------------------


or directors that makes any statement of a material fact made in the Offering
Memorandum untrue or that, in the opinion of the Company and its counsel or the
Initial Purchaser and its counsel, requires the making of any addition to or
change in the Offering Memorandum in order to state a material fact necessary in
order to make the statements made therein not misleading.

(h)           The Initial Purchaser shall have received a certificate, dated the
Closing Date and signed by the President and the Chief Executive Officer of the
Company, to the effect that:

(i)            All of the representations and warranties of the Company set
forth in this Agreement are true and correct as if made on and as of the Closing
Date and, as of the Closing Date, all agreements, conditions and obligations of
the Company to be performed, satisfied or complied with hereunder on or prior
the Closing Date have been duly performed, satisfied or complied with.

(ii)           The issuance and sale of the Units pursuant to this Agreement and
the Offering Memorandum and the consummation of the transactions contemplated by
the Offering Documents have not been enjoined (temporarily or permanently) and
no restraining order or other injunctive order has been issued and there has not
been any legal action, order, decree or other administrative proceeding
instituted or, to such officers’ knowledge, threatened against the Company
relating to the issuance of the Securities or the Initial Purchaser’s activities
in connection therewith or in connection with any other transactions
contemplated by this Agreement or the Offering Memorandum or the other Offering
Documents.

(iii)         Subsequent to the date of this Agreement and since the date of the
most recent financial statements in the Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), there has not occurred
(A) any change, or any development involving a prospective change, in or
affecting the business, condition (financial or other), properties or results of
operations of the Company or any Subsidiary, not contemplated by the Offering
Memorandum, or (B) any event or development relating to or involving the Company
or any Subsidiary or any of their respective officers or directors that makes
any statement of a material fact made in the Offering Memorandum untrue or that
requires the making of any addition to or change in the Offering Memorandum in
order to state a material fact necessary in order to make the statements made
therein not misleading.

(iv)          At the Closing Date and after giving effect to the consummation of
the transactions contemplated by the Offering Memorandum, there shall exist no
Default or Event of Default (as defined in the Indenture).

(i)            Each of the Offering Documents and each other agreement or
instrument executed in connection with the transactions contemplated thereby
shall be satisfactory in form and substance to the Initial Purchaser and shall
have been executed and delivered by all the respective parties thereto (other
than the Initial Purchaser) and

22


--------------------------------------------------------------------------------


shall be in full force and effect, and there shall have been no amendments,
alterations, modifications or waivers of any provision thereof since the date of
this Agreement.

(j)            All proceedings taken in connection with the issuance of the
Units and the transactions contemplated by this Agreement, the other Offering
Documents and all documents and papers relating thereto shall be satisfactory to
the Initial Purchaser and counsel to the Initial Purchaser.  The Initial
Purchaser and counsel to the Initial Purchaser shall have received copies of
such papers and documents as they may reasonably request in connection
therewith, all in form and substance reasonably satisfactory to them.

(k)           The Notes and Warrants shall have been approved for trading on
PORTAL.

(l)            On or before the Closing Date, the Initial Purchaser shall have
received the Registration Rights Agreement executed by the Company, and such
agreement shall be in full force and effect.

(m)          The Company shall have furnished or caused to be furnished to the
Initial Purchaser all Required Consents and Waivers (in form and substance
satisfactory to the Initial Purchaser and its counsel) and such further
certificates and documents as the Initial Purchaser shall have reasonably
requested.

(n)           At the Closing Date, the Company and the Trustee shall have
entered into the Indenture and the Initial Purchaser shall have received
counterparts, conformed as executed, thereof and the Notes and the Guarantors
endorsed thereon shall have been duly executed and delivered by the Company and
the Guarantors, respectively, and the same shall have been duly authenticated by
the Trustee.

(o)           At the Closing Date, the Company and the Warrant Agent shall have
entered into the Warrant Agreement and the Initial Purchaser shall have received
counterparts, conformed as executed, thereof and the Warrants shall have been
duly executed and delivered by the Company and duly authenticated by the Warrant
Agent.

(p)           The Company shall have granted and delivered to the Initial
Purchaser or its designated nominees warrants to purchase a number of shares of
Common Stock equal to 4% of the number of Underlying Shares, such warrants to be
exercisable for a period of three years from the Closing Date at an initial
exercise price equal to the volume weighted average price of the Common Stock
during the 20 trading days ending on and including the trading day that is two
trading days prior to the date of this Agreement.  Such warrants shall contain
provisions, including, without limitation, those pertaining to cashless
exercise, antidilution protection and demand and piggyback registration rights,
customarily contained in warrants received by the Initial Purchaser in
investment banking and financing transactions.

All such opinions, certificates, letters, schedules, documents or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are satisfactory in all material respects to the Initial Purchaser and
counsel to the Initial Purchaser.  The Company shall furnish to the Initial
Purchaser such conformed

23


--------------------------------------------------------------------------------


copies of such opinions, certificates, letters, schedules, documents and
instruments in such quantities as the Initial Purchaser shall reasonably
request.

8.             Indemnification.

(a)           The Company shall indemnify and hold harmless (i) the Initial
Purchaser, (ii) each person, if any, who controls the Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, and (iii) the respective officers, directors, partners, employees,
representatives and agents of the Initial Purchaser or any controlling person,
from and against any and all losses, liabilities, claims, damages and expenses
whatsoever as incurred (including, but not limited to, reasonable attorneys’
fees and any and all expenses whatsoever incurred in investigating, preparing or
defending against any investigation or litigation, commenced or threatened, or
any claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon (A) any untrue statement or alleged untrue statement of
a material fact contained in (x) the Preliminary Offering Memorandum or the
Offering Memorandum, or (y) any materials or information provided to investors
by the Company, or with the written approval of the Company, in connection with
the marketing of the Securities, including any road show or investor
presentations made to investors by the Company (whether in person or
electronically) (“Marketing Materials”), (B) the omission or alleged omission to
state in the Preliminary Offering Memorandum or the Offering Memorandum, or in
any Marketing Materials, a material fact necessary to make the statements
therein not misleading, or (C) any breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, any of the other
Offering Documents or any certificate, letter, schedule, document or instrument
delivered in connection herewith or therewith; provided, however, that in the
case of clauses (A) and (B) hereof, the Company will not be liable in any such
case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Initial Purchaser expressly for use therein. 
The parties acknowledge and agree that such information provided by or on behalf
of the Initial Purchaser consists solely of the material identified in Section
15 hereof.  This indemnity agreement will be in addition to any liability that
the Company may otherwise have, including under this Agreement.

(b)           The Initial Purchaser shall indemnify and hold harmless (i) the
Company, (ii) each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, and (iii)
the officers, directors, partners, employees, representatives and agents of the
Company, from and against any and all losses, liabilities, claims, damages and
expenses whatsoever as incurred (including, but not limited to, attorneys’ fees
and any and all expenses whatsoever incurred in investigating, preparing or
defending against any investigation or litigation, commenced or threatened, or
any claim whatsoever and any and all amounts

24


--------------------------------------------------------------------------------


paid in settlement of any claim or litigation), joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, liabilities, claims, damages or expenses (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum or the Offering Memorandum, or arise out of or are based
upon the omission or alleged omission to state in the Preliminary Offering
Memorandum or the Offering Memorandum a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that any such loss, liability, claim, damage or expense arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Initial Purchaser
expressly for use therein; provided, however, that in no case shall the Initial
Purchaser be liable or responsible for any amount in excess of the discounts and
commissions received by such Initial Purchaser in connection with the sale of
the Units.  The parties acknowledge and agree that such information provided by
or on behalf of the Initial Purchaser consists solely of the material identified
in Section 15 hereof.  This indemnity will be in addition to any liability that
the Initial Purchaser may otherwise have, including under this Agreement.

(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an indemnifying party shall not relieve it from any
liability which it may have under this Section 8).  In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to
participate, at its own expense in the defense of such action, and to the extent
it may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, that counsel to the indemnifying party shall not (except with the
written consent of the indemnified party) also be counsel to the indemnified
party.  Notwithstanding the foregoing, the indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by one of the indemnifying parties in connection with the defense of
such action, (ii) the indemnifying parties shall not have employed counsel to
take charge of the defense of such action within a reasonable time after notice
of commencement of the action, (iii) the indemnifying party does not diligently
defend the action after assumption of the defense, or (iv) such indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying party or parties shall not have the right to direct the defense of
such action on behalf of the indemnified party or parties), in any of which
events such fees and expenses of one such counsel and any local counsel shall be
borne by the indemnifying parties.  No

25


--------------------------------------------------------------------------------


indemnifying party shall, without the prior written consent of the indemnified
parties, effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened claim, investigation, action
or proceeding in respect of which indemnity or contribution may be or could have
been sought by an indemnified party under this Section 8 or Section 9 hereof
(whether or not the indemnified party is an actual or potential party thereto),
unless (A) such settlement, compromise or judgment (x) includes an unconditional
release of the indemnified party from all liability arising out of such claim,
investigation, action or proceeding and (y) does not include a statement as to
or an admission of fault, culpability or any failure to act, by or on behalf of
the indemnified party, and (B) the indemnifying party confirms in writing its
indemnification obligations hereunder with respect to such settlement,
compromise or judgment.

9.             Contribution.  In order to provide for contribution in
circumstances in which the indemnification provided for in Section 8 is for any
reason held to be unavailable from an indemnifying party or is insufficient to
hold harmless a party indemnified thereunder, the Company, on the one hand, and
the Initial Purchaser, on the other hand, shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
such indemnification provision (including any investigation, legal and other
expenses incurred in connection with, and any amount paid in settlement of, any
action, suit or proceeding or any claims asserted, but after deducting in the
case of losses, liabilities, claims, damages and expenses suffered by the
Company, any contribution received by the Company from persons, other than the
Initial Purchaser, who may also be liable for contribution, including persons
who control the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) to which the Company and the Initial
Purchaser may be subject, in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchaser, on the other hand, from the offering of the Units or, if such
allocation is not permitted by applicable law in such proportion as is
appropriate to reflect not only the relative benefits referred to above but also
the relative fault of the Company, on the one hand, and the Initial Purchaser,
on the other hand, in connection with the statements or omissions which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other hand, shall be
deemed to be in the same proportion as (a) the total proceeds from the offering
of the Units (net of discounts but before deducting expenses) received by the
Company bear to (b) the discounts and commissions received by the Initial
Purchaser, respectively.  The relative fault of the Company, on the one hand,
and of the Initial Purchaser, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Initial Purchaser and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and the Initial
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 9 were determined by pro rata allocation (even if the Initial
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above.  The aggregate amount of losses, liabilities, claims, damages
and expenses incurred by an indemnified

26


--------------------------------------------------------------------------------


party and referred to above in Section 8 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any judicial, regulatory or other legal or governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission. 
Notwithstanding the provisions of this Section 9, (i) in no case shall the
Initial Purchaser be required to contribute any amount in excess of the amount
by which the discounts and commissions received by the Initial Purchaser in
respect of the Units resold by such Initial Purchaser in the initial placement
of such Units exceeds the amount of any damages which the Initial Purchaser has
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission, or alleged omission, and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section 9,
(A) each person, if any, who controls the Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, and (B)
the respective officers, directors, partners, employees, representatives and
agents of the Initial Purchaser or any controlling person shall have the same
rights to contribution as such Initial Purchaser, and (C) each person, if any,
who controls any Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, and (D) the officers, directors, employees,
representatives and agents of the Company shall have the same rights to
contribution as the Company, subject in each case to clauses (i) and (ii) of
this Section 9.  Any party entitled to contribution will, promptly after receipt
of notice of commencement of any action, suit or proceeding against such party
in respect of which a claim for contribution may be made against another party
or parties under this Section 9, notify such party or parties from whom
contribution may be sought, but the failure to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 9 or otherwise.  No party
shall be liable for contribution with respect to any action or claim settled
without its prior written consent, provided that such written consent shall not
be unreasonably withheld or delayed.

10.          Survival Clause.  The respective representations, warranties,
agreements, covenants and indemnities of the Company and the Initial Purchaser
set forth in this Agreement shall remain in full force and effect, regardless of
(a) any investigation made by or on behalf of officers, directors, partners,
employees, agents, representatives or controlling persons referred to in
Sections 8 and 9 hereof, and (b) delivery of and payment for the Units, and
shall, subject to Section 13 hereof, be binding upon and shall inure to the
benefit of, any successors, permitted assigns, heirs and legal representatives
of the Company, the Initial Purchaser and the indemnified parties referred to in
Section 8 hereof.  The respective agreements, covenants and indemnities set
forth in Sections 6, 8, 9, 10 and 11 hereof shall remain in full force and
effect, regardless of any termination of this Agreement.

27


--------------------------------------------------------------------------------


11.          Termination.

(a)           This Agreement may be terminated in the sole discretion of the
Initial Purchaser by notice to the Company given in the event that (i) the
Company has failed, refused or been unable to satisfy all conditions and
obligations on its part to be performed or satisfied hereunder on or prior to
the Closing Date, or (ii) if at or prior to the Closing Date or at or prior to
the Additional Closing Date, as the case may be:

(i)            any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Initial Purchaser (in its sole
discretion) will in the immediate future materially disrupt, the market for the
Company’s securities or securities in general;

(ii)           trading on any Trading Market, shall have been suspended or made
subject to material limitations, or minimum or maximum prices for trading shall
have been fixed, or maximum ranges for prices for securities shall have been
required, on the Trading Market, or by order of the Commission or other
regulatory body or governmental authority having jurisdiction;

(iii)         a banking moratorium has been declared by any state or federal
authority or if any material disruption in commercial banking or securities
settlement or clearance services shall have occurred; or

(iv)          (A) there shall have occurred any outbreak or escalation of
hostilities or acts of terrorism involving the United States or there is a
declaration of a national emergency or war by the United States, or (B) there
shall have been any other calamity or crisis or any change in political,
financial or economic conditions if the effect of any such event in (A) or (B),
in the judgment of the Initial Purchaser (in its sole discretion), makes it
impracticable or inadvisable to proceed with the offering, sale and delivery of
the Firm Units or the Optional Units, as the case may be, on the terms and in
the manner contemplated by the Offering Memorandum.

(b)           Subject to paragraph (c) below, termination of this Agreement
pursuant to this Section 11 shall be without liability of any party to any other
party except as provided in Section 10 hereof.

(c)           If this Agreement shall be terminated pursuant to any of the
provisions hereof, or if the sale of the Units provided for herein is not
consummated because any condition to the obligations of the Initial Purchaser
set forth herein is not satisfied or because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or comply
with any provision hereof, the Company will, subject to demand by the Initial
Purchaser, reimburse the Initial Purchaser for all out-of-pocket expenses
(including the reasonable fees and the expenses of its counsel), incurred by the
Initial Purchaser in connection herewith.

12.          Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing, shall be delivered by hand
delivery, by telecopier, by courier guaranteeing overnight delivery or by
first-class mail, return receipt requested,

28


--------------------------------------------------------------------------------


and shall be deemed given (a) when made, if made by hand delivery, (b) upon
confirmation, if made by telecopier (provided notice is also given by some other
means permitted by this Section 12), (c) one Business Day after being deposited
with such courier, if made by overnight courier, or (d) on the date indicated on
the notice of receipt, if made by first-class mail, to the parties as follows:
to the Initial Purchaser c/o McMahan Securities Co. L.P., 500 W. Putnam Avenue,
Greenwich, CT 06830, Attention: Alan Streiter, Senior Managing Director,
facsimile number: (203) 618-3401, and with a copy to Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., 666 Third Avenue, 25th Floor, New York, New York 10017,
Attention: Stephen J. Gulotta, Jr., Esq., facsimile number: (212) 983-3115; and
if sent to the Company, to Charys Holding Company, Inc., 1117 Perimeter Center
West, Suite N-415, Atlanta, Georgia 30338, Attention: Billy V. Ray, Jr.,
President, facsimile number: (678) 443-2320, and with a copy to Morris, Manning
& Martin, LLP, 1600 Atlanta Financial Center, 3343 Peachtree Road, N.E.,
Atlanta, Georgia  30326, Attention: Larry W. Shackelford, Esq., facsimile
number: (404) 365-9532.

13.          Successors.  This Agreement shall inure to the benefit of and be
binding upon the Initial Purchaser and the Company and their respective
successors, permitted assigns and legal representatives, and nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement, or any provisions herein contained; this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such persons and for the benefit of no other person except
that (a) the indemnities and contribution obligations of the Company contained
in Sections 8 and 9 of this Agreement shall also be for the benefit of any
person or persons who control the Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
respective officers, directors, partners, employees, agents and representatives
of the Initial Purchaser and any such person or persons, and (b) the indemnities
and contribution obligations of the Initial Purchaser contained in Sections 8
and 9 of this Agreement shall also be for the benefit of the directors,
officers, employees, agents and representatives of the Company and any person or
persons who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.  No purchaser of Units from
the Initial Purchaser will be deemed a successor or an assign because of such
purchase.  Prior to the closing on the Closing Date, no party may assign this
Agreement or any of its rights hereunder without the prior written consent of
the other party or parties.

14.          No Waiver; Modifications in Writing.  No failure or delay on the
part of the Company or the Initial Purchaser in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company or the Initial Purchaser at law or
in equity or otherwise.  No waiver of or consent to any departure by the Company
or the Initial Purchaser from any provision of this Agreement shall be effective
unless signed in writing by the party entitled to the benefit thereof; provided,
that notice of any such waiver shall be given to each party hereto as set forth
below. 

29


--------------------------------------------------------------------------------


Except as otherwise provided herein, no amendment, modification or termination
of any provision of this Agreement shall be effective unless signed in writing
by or on behalf of the Company and the Initial Purchaser.  Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure by the
Company or the Initial Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on the Company in any case shall
entitle the Company to any other or further notice or demand in similar or other
circumstances.

15.          Information Supplied by the Initial Purchaser.  The statements set
forth in the fourth paragraph, fourth sentence of the fifth paragraph, and the
seventh and eighth paragraphs in the Offering Memorandum under the heading “Plan
of Distribution” constitute the only information furnished by the Initial
Purchaser to the Company for purposes of Sections 2(a), 8(a) and 8(b) hereof.

16.          Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto and supersedes all prior agreements, representations,
warranties, understandings and arrangements, oral or written, among the parties
hereto with respect to the subject matter hereof.

17.          APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  THE
VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND CONDITIONS SET
FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY PROVISIONS RELATING TO
CONFLICTS OF LAW.  The Company agrees that any suit, action or proceeding
against the Company arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any state or federal court
in The City of New York, New York, and waives any objection which it may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action or
proceeding.  The Company expressly accepts the non-exclusive jurisdiction of any
such court in respect of any such suit, action or proceeding.  The Company
agrees that a final judgment in any such proceeding brought in any such court
shall be conclusive and binding thereupon and may be enforced in any other court
in the jurisdiction to which the Company is or may be subject by suit upon such
judgment.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

18.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

30


--------------------------------------------------------------------------------


[SIGNATURE PAGE TO PURCHASE AGREEMENT]

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchaser.

 

Very truly yours,

 

CHARYS HOLDING COMPANY, INC.

 

a Delaware corporation

 

By:

/s/ Billy V. Ray, Jr.

 

 

Name: Billy V. Ray, Jr.

 

 

Title: Chief Executive Officer

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

MCMAHAN SECURITIES CO. L.P.

 

By:

/s/ Alan Streiter

 

 

Name: Alan Streiter

 

 

Title: Senior Managing Director

 

 


--------------------------------------------------------------------------------


SCHEDULE 2(b)(i)

SUBSIDIARIES

Crochet & Borel Services, Inc.

Cotton Holdings 1, Inc.

Cotton Commercial USA, LP

Cotton Restoration of Central Texas, LP

C&B Holdings, Inc.

Ayin Holding Company Inc.

Ayin Tower Management Services, Inc.

Complete Tower Sources Inc.

Mitchell Site Acquisition, Inc.

LFC, Inc.

Aeon Technologies, Ltd.

Viasys Network Services, Inc.

Viasys Services, Inc.

Method IQ, Inc.

Personnel Resources of Georgia, Inc.

Digital Communications Services Inc.

Berkshire Wireless

CCI Telecom, Inc.


--------------------------------------------------------------------------------


SCHEDULE 2(b)(ii)

DESIGNATED SECURED INDEBTEDNESS

$35,000,000 Secured Revolving Credit Facility, dated August 28, 2006, extended
by New Stream Commercial Finance, LLC to Crochet & Borel Services, Inc. (a
Subsidiary).  The current outstanding balance under this credit facility is
approximately $370,000, which is payable on August 28, 2007.

$14,000,000 Secured Revolving Credit Facility, dated November 8, 2006, extended
by New Stream to between Ayin Holding Company, Inc. (a Subsidiary).  The current
outstanding balance under this credit facility is approximately $6,400,000,
which is payable on November 8, 2008.

4.74% Promissory Note, in the principal amount of $77,932,514.15, made by the
Company in favor of Troy Crochet and payable on January 31, 2009.  Following the
closing of the Units and the repayment of $19,000,000 of such indebtedness from
the proceeds of the sale of the Units, there will be $58,932,514.15 of unpaid
principal amount outstanding under the Promissory Note.

5% Secured Promissory Note, in the principal amount of $5,250,000, made by the
Company to Rock Creek Equity Holdings, LLC and J. Alan Shaw, payable January 31,
2007.  The current outstanding balance under this credit facility is
approximately $950,000, which will be repaid from the proceeds of the sale of
the Units.

Secured Promissory Note, in the principal amount of up to $2,000,000, made by
Method IQ, Inc. to CAPCO Financial Company (“CAPCO”), a division of Greater Bank
N.A.

Secured Promissory Note, in the principal amount of up to $3,000,000, made by
CCI Telecom, Inc. to CAPCO.

Secured Promissory Note, in the principal amount of up to $5,000,000, made by
Complete Tower Sources Inc. to the Whitney National Bank.

Secured Promissory Note, in the principal amount of up to $1,000,000, made by
Digital Communications Services, Inc. to Wachovia National Bank.

10% Subordinated Convertible Debenture, in the principal amount of $1,052,632,
made by the Company to Imperium Partner Group.


--------------------------------------------------------------------------------


SCHEDULE 2(o)(i)

NO CONFLICTS

Consent under that certain Loan and Security Agreement dated as of August 28,
2006, by and between Crochet & Borel Services, Inc. and New Stream Commercial
Finance, LLC and the related agreements and documents.

Consent under that certain Loan and Security Agreement dated as of November 8,
2006, by and between Ayin Tower Management Services, Inc. and New Stream
Commercial Finance, LLC and the related agreements and documents.

Consent under that certain Note and Warrant Purchase Agreement dated as of
December 4, 2006, by and between the Company and various purchasers led by
Vision Opportunity Master Fund, Ltd. and the related agreements and documents.

Consent under that certain Securities Purchase Agreement dated as of August 30,
2006, by and between the Company and various purchasers led by Gottbetter
Capital Master, Ltd. and the related agreements and documents.


--------------------------------------------------------------------------------


SCHEDULE 2(o)(ii)

PREEMPTIVE RIGHTS

Rights under that certain Stock Purchase Agreement dated as of May 19, 2006, by
and among the Company and the holders of the Company’s Series D Convertible
Preferred Stock, par value $0.001 per share.


--------------------------------------------------------------------------------


SCHEDULE 7(d)

OFFICERS AND DIRECTORS

Billy V. Ray, Jr.

Raymond Smith

Michael Oyster

John Jordan

H. Alec McLarty

Neil L. Underwood

David S. Gergacz

Gisle Larsen

Dennis C. Hayes


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF OPINION

1.             Each of the Company and each Subsidiary has been duly organized
and validly exists as a corporation, limited partnership or limited liability
company in good standing under the laws of its respective jurisdiction of
incorporation, with the requisite power and authority to own its properties and
conduct its businesses as described in the Offering Memorandum.  Each of the
Company and each Subsidiary is duly qualified to do business as a foreign
corporation, limited partnership or limited liability company in the specified
jurisdictions set forth on Schedule A annexed to this opinion letter, which the
Company has advised us are the only jurisdictions in which the Company or such
Subsidiary conducts business or owns property.

2.             The Company has the authorized capitalization as set forth in the
Offering Memorandum, and all of the authorized shares of capital stock of the
Company conform in all material respects to the descriptions thereof contained
in the Offering Memorandum in the section entitled “Description of Capital
Stock”. All shares of Common Stock and Preferred Stock outstanding on the date
of the Offering Memorandum have been duly and validly authorized and issued, are
fully paid and non-assessable. To such counsel’s knowledge, except as disclosed
and as of the date or dates disclosed in the Offering Memorandum and in the
Purchase Agreement, there are (i) no outstanding securities of the Company
convertible into or evidencing the right to subscribe for any shares of capital
stock of the Company, (ii) no outstanding or authorized options, warrants,
calls, subscriptions, rights, commitments or any other instruments or agreements
of any character obligating the Company to issue any shares of its capital stock
or any securities convertible into or evidencing the right to subscribe for any
shares of such stock, and (iii) no agreements or arrangements with respect to
the voting, sale or transfer of any shares of capital stock of the Company to
which the Company is a party, and, to such counsel’s knowledge, subsequent to
the date or dates disclosed in the Offering Memorandum, no other securities
described in clauses (i) and (ii) were issued or granted, other than options
which were granted or exercised under, or shares of Common Stock which were
issued or sold pursuant to, the Company’s employee and director stock option
plan, which plan is described in the Offering Memorandum.

3.             All of the outstanding shares of capital stock or other equity
securities of each Subsidiary held by the Company, to such counsel’s knowledge,
are held free and clear of all Liens and limitations on voting rights (other
than as described in the Offering Memorandum) and are duly authorized, validly
issued, fully paid and non-assessable.

4.             The Company has the requisite corporate power and authority to
execute and deliver the Purchase Agreement, the Registration Rights Agreement,
the Warrant Agreement and the Indenture, to perform its obligations thereunder,
to issue and sell and deliver the Units, consisting of the Notes and the
Warrants, to the Initial Purchaser, to issue and deliver the Note Shares and to
issue, sell and deliver the Warrant Shares.

A-1


--------------------------------------------------------------------------------


5.             Each Guarantor has the requisite corporate, limited partnership
or limited liability company power and authority to execute, deliver and perform
its obligations under the Guarantees.

6.             The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and (assuming that the Registration Rights
Agreement is the valid and legally binding obligation of the Initial Purchaser)
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that the enforcement
thereof may be limited by the (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws and court decisions now or hereafter in effect
relating to or affecting creditors’ rights generally; and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity) (clauses (i) and (ii) together, the
“Enforceability Exceptions”); and (iii) the fact that any rights to indemnity or
contribution thereunder may be limited by federal or state securities laws and
public policy considerations.
the Enforceability Exceptions.

7.             The Purchase Agreement has been duly authorized, executed and
delivered by the Company and (assuming that the Purchase Agreement is the valid
and legally binding obligation of the Initial Purchaser) constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that the enforcement thereof may be limited by
the Enforceability Exceptions and the fact that any rights to indemnity or
contribution thereunder may be limited by federal or state securities laws and
public policy considerations.

8.             The Warrant Agreement has been duly authorized, executed and
delivered by the Company and (assuming that the Warrant Agreement is the valid
and legally binding obligation of the Warrant Agent) constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that the enforcement thereof may be limited by
the Enforceability Exceptions.

9.             The Indenture has been duly authorized, executed and delivered by
the Company and (assuming that the Indenture is the valid and legally binding
obligation of the Trustee) constitutes a valid and legally binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except that the enforcement thereof may be limited by the Enforceability
Exceptions.

10.           The Notes have been duly authorized, executed and issued by the
Company and, when duly authenticated by the Trustee in accordance with the terms
of the Indenture and delivered to and paid for by the Initial Purchaser in
accordance with the terms of the Purchase Agreement, will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, except that the enforcement thereof may be limited
by the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement.

A-2


--------------------------------------------------------------------------------


11.           The Warrants have been duly authorized, executed and issued by the
Company and, when duly authenticated by the Warrant Agent in accordance with the
terms of the Warrant Agreement and delivered to and paid for by the Initial
Purchaser in accordance with the terms of the Purchase Agreement, will
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be limited by the Enforceability Exceptions, and will be entitled to
the benefits of the Warrant Agreement and the Registration Rights Agreement.

12.           The Note Shares have been duly authorized and reserved for
issuance upon conversion of the Notes and, when issued upon conversion of the
Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and such issuance of the Note
Shares will not be subject to any preemptive rights under (i) the Company’s
Certificate of Incorporation or By-laws, (ii) Delaware General Corporation Law,
or (iii) to such counsel’s knowledge, under the express terms or provisions of
any agreement or other instrument to which the Company is a party.

13.           The Warrant Shares have been duly authorized and reserved for
issuance upon exercise of the Warrants and, when issued upon exercise of the
Warrants in accordance with the terms of the Warrants and the Warrant Agreement,
will be validly issued, fully paid and non-assessable, and such issuance of the
Warrant Shares will not be subject to any preemptive rights under (i) the
Company’s Certificate of Incorporation or By-laws, (ii) Delaware General
Corporation Law, or (iii) to such counsel’s knowledge, under the express terms
or provisions of any agreement or other instrument to which the Company is a
party.

14.           The execution and delivery by the Company of the Purchase
Agreement, the Registration Rights Agreement, the Warrant Agreement and the
Indenture, the execution and delivery of the Guarantees by the Guarantors, the
issuance of the Units (and the Notes and Warrants comprising the same) and the
performance by the Company and the Guarantors of their respective obligations
thereunder do not and will not (i) conflict with or result in a breach of any of
the express terms and provisions of, or constitute a default (or an event that
with notice or lapse of time, or both, would constitute a default) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of the Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or any other agreement or
instrument filed or incorporated by reference as an exhibit to the Form 10-K for
the year ended April 30, 2006, the Form 10-Q for the quarter ended July 31, 2006
or the Form 10-Q for the quarter ended October 31, 2006 or described in the
Offering Memorandum, or any franchise, license or permit known to such counsel
to which the Company or any of the Subsidiaries is a party or by which the
Company or any of the Subsidiaries or their respective properties or assets are
otherwise bound, or (ii) violate or conflict with any provision of the
certificate of incorporation or by-laws of the Company or any of the
Subsidiaries or, to such counsel’s knowledge, any judgment, decree, order,
statute, rule or regulation of any court or any judicial, regulatory or other
legal or governmental agency or body.

A-3


--------------------------------------------------------------------------------


15.           No consent, approval, authorization or qualification of or with
any federal or state court, governmental agency or body is required for the
issue and sale of the Units (and the Notes and Warrants comprising the same) and
the issuance of the Underlying Shares, the execution and delivery by the Company
of the Purchase Agreement, the Registration Rights Agreement, the Warrant
Agreement or the Indenture, the consummation by the Company of the transactions
contemplated thereby or the performance by the Company of its obligations
thereunder, except such as may be required (i) in connection with the Company
registering the Securities for resale pursuant to the Registration Rights
Agreement, (ii) under applicable state securities or “blue sky” laws in
connection with the purchase and sale of the Securities or in connection with
the resale of the Units, the Notes, the Warrants or the Underlying Shares, or
(iii) in connection with the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended.

16.           To such counsel’s knowledge, except as set forth in the Offering
Memorandum, there are no judicial, regulatory or other legal or governmental
proceedings pending to which the Company or any of the Subsidiaries is a party
or of which any property of the Company or any of the Subsidiaries is the
subject that are required to be described in the Offering Memorandum and are not
so described and, to such counsel’s knowledge, no such proceedings are
threatened by governmental authorities or others.

17.           Assuming (i) all of the representations and warranties of the
Initial Purchaser and the Company set forth in the Purchase Agreement are true
and correct, (ii) compliance by the Initial Purchaser and the Company with their
respective covenants set forth in the Purchase Agreement, and (iii) all of the
representations and warranties made in accordance with the Offering Memorandum
by the purchasers to whom the Initial Purchaser initially resells the Units (and
the Notes and Warrants comprising the same) are true and correct, it is not
necessary in connection with the offer, sale and delivery of the Units (and the
Notes and Warrants comprising the same) to the Initial Purchaser pursuant to the
Purchase Agreement or the offer, sale and delivery of the Units (and the Notes
and Warrants comprising the same) by the Initial Purchaser to the initial
purchasers therefrom, in the manner contemplated by the Purchase Agreement and
as described in the Offering Memorandum, to register the Units, the Notes or the
Warrants under the Securities Act of 1933, as amended, or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

18.           The Company is not and, immediately after giving effect to the
offering and sale of the Units and the application of the proceeds thereof as
described in the Offering Memorandum, will not be required to register as an
“investment company,” as defined in the Investment Company Act of 1940, as
amended.

19.           When the Notes and the Warrants are issued and delivered as part
of the Units pursuant to the Purchase Agreement, such Notes and Warrants will
not be of the same class (within the meaning of Rule 144A under the Securities
Act) as securities of the Company that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted on a
United States automated inter-dealer quotation system.

A-4


--------------------------------------------------------------------------------


20.           The statements in the Offering Memorandum under the captions
“Description of the Notes and Warrants” and “Description of Capital Stock,”
insofar as such statements purport to summarize the provisions of the Indenture,
the Registration Rights Agreement, the Warrant Agreement, the Notes, the
Warrants, the Common Stock (including the Underlying Shares) and the Preferred
Stock, fairly summarize such provisions.

21.           The statements in the Offering Memorandum under the caption
“Certain United States Federal Income Tax Considerations,” insofar as they
purport to constitute summaries of matters of United States federal income and,
in the case of non-resident aliens, estate tax law and regulations or legal
conclusions with respect thereto, constitute accurate summaries of the matters
described therein in all material respects.

22.           Each document incorporated by reference in the Offering Memorandum
(except for the financial statements and related schedules included therein as
to which such counsel need express no opinion) complied, when filed with the
Commission, as to form, in all material respects with the Exchange Act and the
rules and regulations of the Commission promulgated thereunder.

In addition, such opinion shall also contain a statement that such counsel has
participated in conferences with officers and representatives of the Company,
representatives of the independent auditors for the Company and the Initial
Purchaser at which the contents of the Offering Memorandum (including the
documents incorporated by reference therein) and related matters were discussed
and, no facts have come to the attention of such counsel that causes such
counsel to believe that the Offering Memorandum (including the documents
incorporated by reference therein), as of its date (or any amendment thereof or
supplement thereto made prior to the Closing Date as of the date of such
amendment or supplement) and as of the Closing Date, contained or contains an
untrue statement of a material fact or omitted or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (it
being understood that such counsel need express no belief or opinion with
respect to the financial statements, including the related notes, and schedules
and all other financial data included or incorporated by reference therein).

A-5


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF LOCK-UP AGREEMENT

February       , 2007

[g67271ka11i001.gif]McMahan Securities Co. L.P.

500 W. Putnam Avenue

Greenwich, CT 06830

 

Charys Holding Company, Inc.

Ladies and Gentlemen:

This letter agreement (this “Agreement”) relates to the proposed offering (the
“Offering”) by Charys Holding Company, Inc., a Delaware corporation (the
“Company”), of units of its securities, each unit (a “Unit”) consisting of
$1,000 principal amount of its 8.75% Senior Convertible Notes due 2012 (each a
“Note” and collectively, the “Notes”), a warrant to purchase 333.333 shares of
the Company’s common stock par value $0.001 per share (the “Common Stock”), at
an initial exercise price of $4.00 per share (each, a “$4 warrant” and
collectively, the “$4 warrants”), and a warrant to purchase 333.333 shares of
Common Stock, at an initial exercise price of $5.00 per share (each, a “$5
warrant” and collectively the “$5 Warrants”).

In order to induce you (the “Initial Purchaser”) to purchase Units in the
Offering, the undersigned hereby agrees that, without your prior written
consent, during the period from the date hereof until 180 days from the date of
the Offering Memorandum (the “Lock-Up Period”), the undersigned (a) will not,
directly or indirectly, issue, offer, sell, agree to issue, offer or sell,
solicit offers to purchase, grant any call option, warrant or other right to
purchase, purchase any put option or other right to sell, pledge, borrow or
otherwise dispose of any Relevant Security (as defined below), and (b) will not
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with respect to any Relevant Security, or otherwise
enter into any swap, derivative or other transaction or arrangement that
transfers to another, in whole or in part, any economic consequence of ownership
of a Relevant Security, whether or not such transaction is to be settled by
delivery of Relevant Securities, other securities, cash or other consideration
(such restrictions, the “Lock-Up”).  Notwithstanding the foregoing, the Lock-Up
shall not preclude (i) the transfer of shares of a Relevant Security by the
undersigned as a gift or (ii) the transfer of shares of a Relevant Security by
the undersigned to his or her affiliate (as such term is defined in Rule 405
under the Securities Act of 1933, as amended); provided, that, in either such
case, the transferee of the Relevant Security must (prior to or commensurately
with such transfer) execute and deliver to you an agreement satisfactory to you
certifying that such transferee is bound by the terms of this Agreement

B-1


--------------------------------------------------------------------------------


and has been in compliance with the terms hereof since the date first above
written as if it had been an original party hereto.  In addition, if and to the
extent the undersigned holds stock options granted pursuant to the Company’s
2006 Employee Stock Incentive Plan or the Company’s 2006 Non-Employee
Consultants Retainer Stock Plan which are scheduled to expire during the Lock-Up
Period, the Lock-Up will not preclude the exercise of such options and sale of
common stock upon such exercise.  As used herein “Relevant Security” means the
Common Stock, any other equity security of the Company or any of its
subsidiaries and any security convertible into, or exercisable or exchangeable
for, any Common Stock or other such equity security.

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.  The undersigned hereby further agrees that, without
your prior written consent, during the Lock-up Period the undersigned (A) will
not file or participate in the filing with the Securities and Exchange
Commission of any registration statement, or circulate or participate in the
circulation of any preliminary or final prospectus or other disclosure document
with respect to any proposed offering or sale of a Relevant Security, and (B)
will not exercise any rights the undersigned may have to require registration
with the Securities and Exchange Commission of any proposed offering or sale of
a Relevant Security.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms.  Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof.  Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

Very truly yours,

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

B-2


--------------------------------------------------------------------------------